Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 4, 6 – 14 and 23 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over Soelch et al. US 2004/0014386 A1 (Soelch) in view of Inoue et al. JP 61019811 A (Inoue). English abstract and Machine Translation of the JP patent is relied upon herein.
Considering claims 1 – 3 and 6 – 8, 11, 13 and 24 – 27, Soelch teaches at [0006, 0018 - 0020, 0023, 0042, 0061, 0062 and 0063] a method of manufacturing a textured carpet yarn [0062] using a texturing device which applies tension and heat to cause the filaments to be permanently deformed and crimped, wherein the method comprises; providing a monofilament yarn, wherein the monofilament yarn comprises a polymer blend of polymers [0018] ; receiving differential scanning calorimetry, DSC, data of a sample of the polymer blend; determining one or more melting temperatures of the monofilament yarn using the DSC data [0020]; determining a desired temperature of the texturing process using the one or more melting temperatures; and texturing the monofilament yarn using the texturing device. Further, Soelch uses a heat setting temperature which lies between the two melting points of the two components [0006] therefore one polymer is melted and the other is not. Paragraph [0061] states "The monofilament 12 exhibits improved crimping properties at temperatures above the melting temperature of the second polymer". Therefore, the selection of the temperature of the texturing process is determined in such a way    that a portion of a crystalline fraction of the polymer blend is in a solid state in a process of the texturing of the monofilament yarn and another portion of the crystalline fraction of the polymer blend is in a molten state in the process of the texturing of the monofilament yarn. Paragraph [0055] states improvements in tensile strength, elongation, crimping characteristics and resistance to abrasion of Soelch’s filaments making them suitable for use in industrial textiles.
Moreover, Soelch does not specifically recognize that the method of producing the yarn includes a controller programmed to hold an actual desired temperature of the texturizing unit in the texturizing process. However, Inoue teaches at [0001 – 0003, claim 1, figures 1 and 2] a method for determining a desired temperature of a texturing process using a melting temperature obtained from DSC data and programming a controller to hold the actual temperature of the texturing device, in this case a device for imparting asymmetrical heating followed by relaxation heat treatment, at the determined desired temperature - understood to be a temperature range. Furthermore, Inoue teaches that "machine crimping" may be applied before relaxation heat treatment which would implicitly refer to standard known devices such as stuffer boxes or venturi nozzles [claims 15 and 16]. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to include in Soelch’s process a step of holding the temperature during texturing processing and the advantages of using a temperature controlled process. Furthermore, Inoue teaches that "machine crimping" may be applied before relaxation heat treatment which would implicitly refer to standard known devices such as stuffer boxes or venturi nozzles [claims 15 and 16]. 

Considering claims 9 and 10, Applicant [0108] and Soelch [0003 and 0042] teach the use of polyethylene terephthalate or polybutylene terephthalate. 

Considering claims 4 and 14, Soelch in view of Inoue is relied upon as set forth above in the rejection of claims 1 and 13. Further, Inoue teaches that polyester fibers having a peak temperature TC of 175 ° C or higher and an asymmetric cooling method or an asymmetric heating method between the spinning step and the drawing step are provided with a latent crimp ability based on the anisotropy of the cross section. Further, preferably, there should be no at 190 ° C. or higher, particularly 210 ° C. or higher. If the repeating unit of ethylene terephthalate is less than 80 mol, the crimp fastness becomes low, which is not preferable. It is particularly important in the present invention that the TCt value is 175 ° C. or higher, preferably 190 ° C. or higher, and more preferably 210 ° C. or higher, and a polyester fiber having a higher latent crimp ability as TC and value are higher can be obtained. A latent crimpable polyester fiber obtained using a polyester having TC, a value of 175 ° C or higher, preferably 190 ° C or higher, and particularly 210 ° C or higher is used. Thus, teaching upper boundary temperature within the claimed range (190 degrees C).

Considering claim 12, Soelch in view of Inoue is relied upon as set forth above in the rejection of claims 1. Further, as to the crimping device, Inoue teaches that in the case of using an asymmetric cooling method among the 2 latent crimping ability imparting methods, a cooling airflow is blown from one side of a spun yarn directly under a nozzle, an asymmetric cooling is performed, and a cross section anisotropy is given in a cross section direction of the fiber. The examiner submits that Inoue nozzle is corresponding to Applicant’s venturi nozzle. 

Considering claim 23, Soelch teaches at [0035] that polymeric compatibilizers can be added to improve compatibility between the first and second polymers.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Soelch et al. US 2004/0014386 A1 (Soelch) in view of Inoue et al. JP 61019811 A (Inoue) and further in view of Krenzer US 5,142,754 (Krenzer). English abstract and Machine Translation of the JP patent is relied upon herein.

Considering claim 18, Soelch in view of Inoue is relied upon as set forth above in the rejection of claim 1. Further, said prior art combination does not recognize heating the texturizing yarns using one or more godets. However, Krenzer teaches a method and apparatus for producing an air textured yarn, wherein a partially oriented and fully drawn yarn is withdrawn from a supply package, wrapped about a heated godet, and then directly advanced into an air texturing nozzle. In the nozzle, a jet of unheated air serves to impart loops, curls, bows and the like to the advancing yarn. The yarn is advanced from the heated godet to the air jet nozzle under a relatively low tension so as to permit the heated yarn to shrink and thereby reduce the residual shrinkage. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select a heated godet as means of rising the temperature in Soelch-Inoue when it is desired to advance the yarn from the heated godet to the air jet nozzle under a relatively low tension so as to permit the heated yarn to shrink and thereby reduce the residual shrinkage.   

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Soelch et al. US 2004/0014386 A1 (Soelch) in view of Inoue et al. JP 61019811 A (Inoue) and further in view of Rao US 2008/ 0016625 A1 (Rao). English abstract and Machine Translation of the JP patent is relied upon herein.

Considering claim 28, Soelch in view of Inoue is relied upon as set forth above in the rejection of claim 1. Further, although Soelch teaches at [0042] that the yarns of the disclosure are directed to methods of making carpets; it does not teach a method of making carpets comprising the yarns of the disclosure. However, Rao teaches a method of producing a multicolored textured carpet comprises blending a polyamide polymer and a color pigment to form a melt blend, extrusion spinning the melt blend to form pigmented polyamide yarns, tufting the pigmented polyamide yarns and (2) white dyeable polyamide yarn into a carpet, and overdyeing the carpet with an amount of acid dye sufficient to produce the multicolored textured carpet. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select Soelch- Inoue’s yarns for Rao’s method of making carpets when it is desired to make an artificial turf carpet.   
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786





/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789